Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 23, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  149407-08                                                                                           Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  LOWE’S HOME CENTERS, INC.,                                                                             David F. Viviano,
           Petitioner-Appellee,                                                                                      Justices



  v                                                                SC: 149407
                                                                   COA: 314111
                                                                   MTT: 00-385768
  TOWNSHIP OF MARQUETTE,
           Respondent-Appellant.

  _________________________________________/

  HOME DEPOT USA, INC.,
           Petitioner-Appellee,

  v                                                                SC: 149408
                                                                   COA: 314301
                                                                   MTT: 00-366428
  TOWNSHIP OF BREITUNG,
           Respondent-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 22, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 23, 2014
         p1217
                                                                              Clerk